DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Status of the claims:  Claims 135, 142-146, 148-158 are currently pending.  Claims 151-158 were newly presented.
Priority:  This application is a CON of 16/148,731 (10/01/2018 ABN)
16/148,731 is a CON of 15/590,107 (05/09/2017 ABN)
15/590,107 is a CON of 14/129,648 (04/09/2014 ABN)
14/129,648 is a 371 of PCT/US2012/033571 (04/13/2012)
which claims benefit of 61/502,588 (06/29/2011).
Election/Restrictions
Applicant elected the species as “nicotinamide riboside” and “a trans-stilbene” in the response filed 11/4/2020.  
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 135, 142-146, 148-154 are rejected under 35 U.S.C. 103(a) as being unpatentable over Alvarez et al. (US 20140065099, priority to 2011-02-15). 
Regarding claims 135, 149, and 150, to A method of increasing cellular NAD+ in a subject, comprising orally administering to the subject an effective amount of a composition comprising a first agent and a second agent, wherein the first agent is selected from the group consisting of tryptophan. quinolinic acid. nicotinamide. nicotinamide mononucleotide, nicotinamide riboside, and nicotinic acid: and the second agent is an anti-oxidant, Alvarez teaches “a method of increasing the concentration of NAD+ within the mitochondria by contacting mitrocondria with nicotinamide riboside (NR)” ([0009]);  “Compounds that increase NAD+ include  … NAD+ boosters and AMPK agonists. The compounds can be administered alone or in combination” ([0066]);  “A NAD booster includes for example … nicotinamide riboside (NR)” ([0015]); an AMPK agonist is Resveratrol ([0016], a 4-hydroxy “trans-stilbene”); and oral administration ([0090]).  Although Alvarez teaches each element of the instant claims, Alvarez does not teach the same combined genus of compounds as in the instant claims, however, one of ordinary skill in the art would reasonably consider selecting NR and resveratrol in combination as specifically suggested by Alvarez ([0066]) to increase NAD+ and arrive at the claimed invention.  
Regarding claim 142-143 and 148, wherein the composition is a food supplement, a component of a multi-vitamin, or formulated as a capsule, Alvarez demonstrated administration 
Regarding claims 144-145, wherein the method provides the benefits of diet or exercise or preventing various conditions, the administration of the composition as rendered obvious by Alvarez would inherently have the same effect as the invention of the instant claims and result in the claimed invention.
Regarding claim 146, wherein the subject is a human with various conditions related to aging, Alvarez teaches “Restoration of NAD+ levels, … or by increasing the supply of NAD+ precursors prevents age-associated metabolic decline and extends lifespan” and claims treating cancer in a subject (claim 5) such that one of ordinary skill in the art would reasonably expect the composition to be effective in humans with the conditions of the instant claim and consider applying the composition to the same subjects and arrive at the claimed invention.
Response
Applicant amended the claims and argues: in view of Alvarez, one of ordinary skill in the art would not have: i) been motivated to arrive at the pending claims; ii) had reasonable expectation of success in practicing the claimed methods; and iii) predicted the presented evidence of unexpected results associated with the now-claimed methods.  Regarding the motivation of one of ordinary skill in the art, Alvarez teaches that administration of “one or more compounds that increases intracellular nicotinamide adenine dinucleotide (NAD+)” (claim 1).  Thus one of ordinary skill in the art would have been motivated to look to the “one or more compounds” and find: “Compounds that increase NAD+ include  … NAD+ boosters and AMPK agonists. The compounds can be administered alone or in combination” ([0066]);  “A NAD booster includes for example … nicotinamide riboside (NR)” ([0015]) and an AMPK agonist is trans-stilbene”).  Thus, Alvarez provides a substantial motivation to one of ordinary skill in the art to look to the compounds.
Regarding whether there was a reasonable expectation of success, Alvarez specifically identifies NR and resveratrol as examples, along with experimental demonstration with NR in cultured cells, tissues, and mice (Figs. 26-31), and these compounds are well-known in the art (see numerous citations to the two compounds including Baur 2006, Bitterman 2005).  Furthermore, Alvarez also teaches that the effects are expected to be effective in humans based on the studies therein ([0202]: “these beneficial metabolic effects may also apply to humans”). Therefore, one of ordinary skill in the art following the teaching of Alvarez would reasonably consider the two compounds and arrive at the claimed invention.
Regarding the alleged unexpected results, the cited article of Dellinger et al. (Aging and Mechanisms of Disease (2017) 0:17, 9 pages), neither Applicant’s argument nor the article establish an unexpected result.  As taught by Alvarez, both NR and resveratrol were expected to increase NAD+ levels which is the same as reported by Dellinger.  While the article appears to report increases in NAD+, benefits of diet and exercise, blood pressure and liver function, all of these factors were disclosed by Alvarez ([0047], [0083], [0132], [0183], [0184], [0192], [0194]).  In addition, there is no basis for comparison of the results reported versus the compounds individually to evaluate whether there was any synergy.  Therefore, weighing the arguments and the provided evidence leads to the conclusion that there does not appear to be any unexpected “synergy” or other alleged aspect that rises to the level of an unexpected result to establish patentability.
Applicant’s argument is not persuasive and the rejection maintained.
Regarding new claims 151-154, as detailed supra, Alvarez teaches resveratrol (trans-3,5,4′-trihydroxystilbene), which one of ordinary skill in the art would consider in administration as a food supplement or multi-vitamin and renders the new claims obvious.  This rejection is amended to include claims 151-154.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 155-158 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant added limitations to the structure of the compounds trans-stilbene compound such as “the trans-stilbene is substituted with a methoxy group” which covers a subgenus of substituents on the trans-stilbene that does not have literal support in the application as filed.  The Examiner reviewed the application and Applicant’s explanation for support for the new claims (“Claims 151-158 are new. The amended claims and new claims are fully supported by the originally filed specification and claims. For example, support for new claims 155-158 may be found at least at Table 1 of the specification. Specification, pg. 56, Table 1 (reciting deoxyrhapontin and rhapontin). Thus, no new matter has been added.”), but did not find sufficient support.  The species in the specification within the new subgenus are the compounds deoxyrhapontin and rhapontin:

    PNG
    media_image1.png
    300
    300
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    300
    300
    media_image2.png
    Greyscale
 . 
Such a disclosure of species is not a "representative number of species" to adequately be representative of the entire genus. In this case, there is substantial variation within the genus, including unknown further subtitutions, such that a sufficient variety of species are needed to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014); MPEP 2163.  Thus, one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the limited species disclosed, particularly considering the unpredictable nature of the art.  
Conclusion
The claims are not in condition for allowance.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639